STORY. Circuit Justice.
There is no pre-tence for the claim of freight in this case. The freight for the whole voyage cannot be due, for it was never performed, and was defeated by the capture. As to a pro rata freight, the claim is as little supported. The doctrine upon this subject in Luke v. Lyde, 2 Burrows, 8. 82. and other subsequent cases, rests upon the ground, that there is a voluntary receipt of the goods at an intermediate port of the voyage, and an agreement to dispense with the party’s transporting them farther. But it never has been supposed, that a pro rats, freight was due. when by a capture the party has been incapable of performing the voyage, and the shipper has been compelled to receive his goods at the hands of the admiralty. The plaintiff is, therefore, entitled to a verdict for the whole sum in controversy.
Verdict for the plaintiff.